On Motion for Rehearing.
MORROW, P. J.
Appellant insists that his premises were searched without a valid warrant and that this appears from the statement of facts. Neither the warrant nor the affidavit upon which it is based is set out in any of the bills of exceptions, nor is there specific reference thereto in either of the several bills.
Prom bill No. 1 we quote:
“ * * * The state was permitted to introduce in evidence the testimony and statement of G. R. Sturdivant, deputy sheriff, over defendant’s objection, ‘that he went to the home of the defendant and found between 50 and 55 gallons of “chock”; and that he knew whether the “chock” was intoxicating, and permitted said witness to state that said “chock” beer was intoxicating’ — to all of which defendant then and there in open court excepted, and here and now tenders this his bill of exception No. 1, and asks that same be approved and ordered filed as part of the record in this case, which is so ordered, with- the following qualifications: » * ⅝ ipjjg court eoui¿i not know whether the objection to this testimony was, there was no grounds for said objection stated.”
Bill No. 2 is to this effect: The state was permitted to prove by the witness G. R. Stur-divant, over the objections of defendant, to testify as follows:
“I have seen fellows drunk around that place. I have seen them go in there and come out drunk. The defendant was there. It was a day or two before the raid.”
Bill No. 3 makes no reference to a search warrant or complaint of the search, but deals with the testimony of the witness that the appellant had been making “chock.” This the court regarded as admissible upon the issue of intent.
Bill No. 4 complains of the testimony of a witness to the effect that “chock beer” was a spirituous liquor.
Bill No. 5 is a complaint of the receipt of testimony that the liquor found upon the appellant’s premises was spirituous liquor.
Bill No. 6 complains of the testimony to the effect that before the premises were searched the witness had observed that it was frequented by people who were drunk.
In none of these bills does it appear that there was añy objection made to the receipt of the testimony hpon that ground that the search warrant under which the appellant’s *303premises were searched was invalid. In fact, they are all silent touching the subject of a search warrant.
It is the function of this court to determine whether, in receiving the evidence over the objection made, the trial court was in error, and unless the evidence is obviously inadmissible for any purpose, the bill complaining of its receipt must state the ground of objection. In all cases to invoke a review of the action of the trial court upon the receipt or rejection of evidence, a bill of exceptions is imperative. This & statutory. See article 667, C. C. P. 1925 ; Hays v. State, 94 Tex. Cr. R. 498, 252 S. W. 521; Davis v. State, 96 Tex. Cr. R. 447, 258 S. W. 188; Belcher v. State, 96 Tex. Cr. R. 561, 258 S. W. 815; Welk v. State, 96 Tex. Cr. R. 653, 260 S. W. 1118. The bill should show the ruling complained of, the objection made, and that error was committed. See Wear v. State (Tex. Cr. App.) 283 S. W. 811; Murff v. State, 103 Tex. Or. R. 617, 281 S. W. 1076; and other cases collated in Vernon’s Tex. C. C. P. 1925, vol. 2, art. 667, note 3. When the error complained of is that the search was made without a valid warrant, the bill of exceptions is incomplete when it fails to set out the warrant in substance or in detail. See Cornelius on Search and Seizure, § 247, p. 465; Henderson v. State (No. 11178) 1 S. W. (2d) 300, hot yet (officially) reported. The objection to the evidence may be waived, and is waived, unless proper objection is made or timely motion to exclude is presented, and proper bill of exceptions preserved exhibiting the ruling and the complaint thereof.
The bills complaining of the rulings on other matters show no error and require no further discussion.
The motion is overruled.